THIS was an indictment against Berkshire, as a deputy sheriff, for a neglect of duty in not executing certain writs of capias. The writs had been issued Jiy the Ohio Circuit Court against one Hoiuard.
D. Wallace and J. L. Ketcham, for the state.
The Circuit Court, on the defendant’s motion, quashed the indictment.
The only question in this case is, whether a deputy sheriff is liable to an indictment for a neglect of duty. We think he is. The high sheriff cannot be made to answer for his deputy criminally. Hipp v. The State, 5 Blackf. 149. But we see no good reason why the deputy himself should not be liable in this case. The law provides for his appointment, and requires him to take the same oath of office which is taken by the high sheriff. R. S. p. 658. The indictment shows that the defendant has been guilty of wilful negligence in the discharge of his official duty to the injury of the state; and it ought not to have been quashed.
The judgment is reversed with costs.